Title: Draft of a Resolution for the Society for Establishing Useful Manufactures, [6 July 1792]
From: Hamilton, Alexander,Society for Establishing Useful Manufactures
To: 



[Newark, New Jersey, July 6, 1792]

[Resolved that 50 Houses be built for the accommodation of the Workmen to be employed in the service of the Society] and of other Mechanics who may choose to settle at the Town of Patterson [and that the materials thereof be Stone & Clay & Pointed] unless [the expence of such materials] shall [exceed] by [Thirty per Cent the expence of a House of the same Dimensions of Wood] in which case they shall be of wood and that the dimensions of each of the said houses shall be in length 24 feet in width 18 feet in height from the lower floor to the Plate 12 feet each house having a Cellar & a Garret [& that a Sum not exceeding 8500 Dollars be appropriated for defraying the expence] thereof.
That the foregoing houses stand each of a lot of ¼ of an acre and that the house and lot be valued at Two hundred & fifty Dollars—that any Mechanic being of good character & a married man may be accommodated with a house and lot either upon a lease for one or more years not exceeding 20 years at an annual rent of Twelve & a half Dollars payable quarter yearly or with a right to become the proprietor thereof at the said value of 250 Dollars paying for the same at any time and in any proportions he shall think fit upon condition that he pay in the mean time at the rate of 5 ⅌ Ct. ⅌ annum on the whole or so much of the said principal sum as shall remain unpaid until the whole be discharged.
That any Mechanic who may incline to build for himself may have a lot of the above dimensions at the sum of 80 Dollars upon the like terms of payment as above specified so as the whole term of payment shall not exceed twenty years.
That William Hall Joseph Mort [Thomas] Marshall & William Pearce may each have a lot not exceeding half an acre of ground at the rate of 175 Dollars ⅌ Lot, and that there be advanced to William Hall & Joseph Mort each a sum not exceeding 1000 Dollars upon condition that the same be applied to the erecting of a dwelling house upon the Lot to him appertaining. The value of the said Lot and the sum advanced to be payable in four equal installments the first at the end of 5 years the second at the end of five years next succeeding the third at the end of 5 years next succeeding & the 4 at the end of 5 years then next succeeding with interest at the rate of [five] ⅌ Centum ⅌. annum.
